DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 01/03/2022.
Claims 1-8 are pending.

Specification

The title of the invention filed on 01/03/2022 is not clearly indicative of the invention to which the claims are directed. Following titles are suggested as an example:
-- DETERMINING RELATIONS AMONG NODES IN N-DIMENSIONAL TORUS STRUCTURE --
or
-- DETERMINING TOPOLOGICAL RELATIONS AMONG NODES IN N-DIMENSIONAL TORUS STRUCTURE --


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-8 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim terms lack proper antecedent basis:
-- that communication port -- in claim 1 line 18 --
-- communication port -- in claim 1 line 25.
-- that node -- in claim 1 line 24.

The following claim language is not clearly understood:
Claim 1 lines 1-2 recites “apparatus for controlling a plurality of nodes” without specifically reciting any step that in fact performing controlling activity.
Claim 1 lines 13-14 recites “second coordinate information common to all nodes adjacent to the first node”. It is unclear if same coordinate is allocated to each node or one coordinate is allocated to each adjacent node. Also, it is unclear if the coordinate information includes more than the coordinate. Coordinate information may be rephrased as coordinate.
Claim 1 lines 20 recites “sequentially transmits …to that communication port…, each of the plurality of nodes”. It is unclear if the first information is being transmitted to which nodes and “to that port” is referring to which port.
Claim 1 line 24 recites “network configuration information
Claim 2 lines 2-4 recites “the first information transmitted from the first node includes coordinate information indicating a destination node”, while claim 1 line 17-19 recites “first information including a first item indicating the first node and a second item indicating that communication port to be used for transmitting of the first information”. It is unclear if the coordinate information recited in claim 2 is in addition to the first and second item recited in the claim 1.
Claim 2 lines 9-12 recites “dimension to transfer to… , a destination port to which the determined dimension is allocated”. It is unclear what is meant by allocating the dimension to the port.
Claim 4 lines 4-5 recites “the second item included in the first information includes storage destination information indicating a storage destination in a reception buffer” while claim 1 line 18-19 recites “a second item indicating that communication port to be used for transmitting of the first information”. It is unclear if the second item is the storage destination or communication port or both.
Claim 4 lines 12-13 recites “first item identifying of a connection relation … between a communication port …communication port having received the first information”, while claim 1 line 17-18 recites “first item indicating the first node”. It is unclear if the first item identifies a connection relation or the first node.

Claims 7 and 8 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims 2-6 are also rejected due to their dependency on the rejected independent claims.

Allowable Subject Matter

Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Response to Arguments

The previous claim objections have been withdrawn.
The previous objections to the drawings have been withdrawn.
The previous objections to the specifications have been maintained.
The previous 112(f) objections have been withdrawn.
The previous 112(b) rejections have been withdrawn. However, some new 112(b) rejections have been made.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195